69 So.3d 1010 (2011)
Davis BEARDEN, Appellant,
v.
CITY OF JACKSONVILLE, et al., Appellees.
No. 1D11-2164.
District Court of Appeal of Florida, First District.
September 13, 2011.
Davis Bearden, pro se, Appellant.
No appearance for Appellees.
PER CURIAM.
The Court having determined that its jurisdiction to review the April 26, 2010, Final Order of Dismissal with Prejudice was not timely invoked, this appeal is hereby dismissed. The Motion to Amend or Correct Initial Brief, filed on June 10, 2011, is denied as moot.
VAN NORTWICK, PADOVANO, and HAWKES, JJ., concur.